         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 1 of 6




 1 COZEN O’CONNOR
   Valerie D. Rojas, State Bar No. 180041
 2
   vrojas@cozen.com
 3 601 S. Figueroa Street, Suite 3700
   Los Angeles, CA 90017
 4
   Telephone: 213.892.7900
 5 Facsimile: 213.892.7999
 6
   Attorney for Defendant
 7 SCOTTSDALE INSURANCE COMPANY
 8
                                 UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     STEM, INC.,                                         Case No.: 4:20-cv-02950-CBR
11
                        Plaintiff,                       DEFENDANT SCOTTSDALE
12                                                       INSURANCE COMPANY’S
             v.                                          WITNESS LIST
13
   SCOTTSDALE INSURANCE
14 COMPANY, an Ohio corporation; and
   DOES 1 through 20, inclusive,
15                                                       Pre-Trial Conference: May 27, 2021
              Defendants.                                Trial Date:           June, 14, 2021
16
17
             Pursuant to Local Rule 16-5, Defendant Scottsdale Insurance Company
18
     (“Scottsdale”) hereby submit the following Witness List.
19
             *Indicates that witness will be called only if the need arises.
20
                                            WITNESS LIST
21
22      Witness’s
                                                 Summary of Testimony
          Name*
23     Bill Bush            CFO of Stem. Mr. Bush will testify about Stem’s applications for
24                          insurance to Scottsdale, his communications with Scottsdale, the
25                          2013 Delaware action, his communications with Stem’s insurance
26                          broker, the Underlying Action, the facts giving rise to, and alleged
27                          in, the Underlying Action, and Stem’s alleged damages.
28     David Buzby Board member of Stem. Mr. Buzby will testify about the 2010

     LEGAL\51874254\1
                                                     1
         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 2 of 6




1        Witness’s
                                             Summary of Testimony
          Name*
2
                        dispute, the 2011 Arbitration and 2011 Settlement Agreement,
3
                        including all facts and documents giving rise to the 2011
4
                        Settlement, the Underlying Action, the facts giving rise to, and
5
                        alleged in, the Underlying Action, Stem’s indemnification of him
6
                        in the Underlying Action and Stem’s alleged damages.
7
       Tanya Bryan      Underwriter for Scottsdale. Ms. Bryan will testify about
8
                        Scottsdale’s underwriting process, its underwriting policies and
9
                        the process she undertook in underwriting the original policy
10
                        issued to Stem and the underwriting of subsequent policies. She
11
                        will testify that on September 13, 2011, Stem submitted its
12
                        application for insurance to Scottsdale and in response to Question
13
                        IV. 1, Stem checked “No” denying that any Insured was the
14
                        subject of litigation, demand letters or government inquiries in the
15
                        last three years. If Stem had responded “Yes” to question IV.1.
16
                        the rating system would automatically decline the account and the
17
                        underwriter on Stem’s account in 2011 would have declined to
18
                        issue the Policy had she learned of the 2010 Dispute. If
19
                        Scottsdale knew the true facts, Scottsdale would have declined to
20
                        issue the policy or may have offered the policy under different
21
                        terms and conditions and premium, but Scottsdale would not have
22
                        issued the policy under the same terms, conditions and premium.
23
       John             CEO of Stem. Mr. Carrington will testify about the Underlying
24
       Carrington       Action against him including Stem’s indemnification of him in the
25
                        Underlying Action, the facts giving rise to, and alleged in, the
26
                        Underlying Action, the 2013 Delaware action, and Stem’s alleged
27
                        damages.
28


     LEGAL\51874254\1                            2
         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 3 of 6




1       Witness’s
                                             Summary of Testimony
          Name*
2
       Brand            Scottsdale’s expert witness concerning Stem’s claim for defense
3
       Cooper           fees and costs and Brandt fees. Mr. Cooper will testify about
4
                        Plaintiff’s alleged damages, including the reasonableness and
5
                        necessity of defense fees and costs Plaintiff is claiming, as well as
6
                        the reasonableness of Plaintiff’s alleged Brandt fees. Mr. Cooper
7
                        will testify about the allocation of fees and costs between fees to
8
                        obtain contract damages and fees incurred to prove bad faith. Mr.
9
                        Cooper will also respond to the opinions of Plaintiff’s expert
10
                        witnesses.
11
       Larry            Scottsdale’s expert witness concerning claim handling. Mr.
12
       Goanos           Goanos will testify that Scottsdale complied with insurance
13
                        industry standards in handling Plaintiff’s claim, and that its claim
14
                        investigation was proper and reasonable. Mr. Goanos will testify
15
                        about the industry standards for claims handling, the coverages
16
                        provided by the policy, and that Scottsdale’s coverage position
17
                        was within industry standards. Mr. Goanos will also testify
18
                        concerning Stem’s claim and its misrepresentations and omissions
19
                        in the application for insurance Stem submitted to Scottsdale, as
20
                        well as the impact of such misrepresentations. Mr. Goanos will
21
                        also respond to the opinions of Plaintiff’s expert witnesses.
22
       Richard          Plaintiff in Underlying Action and former attorney for Stacey
23
       Grimm            Reineccius. Mr. Grimm will testify about the exchange of
24
                        demand letters with Stem, the facts giving rise to, and alleged in,
25
                        the Underlying Action. Mr. Grimm will testify about the 2010
26
                        dispute, the 2011 Arbitration and 2011 Settlement Agreement,
27
                        including all facts and documents giving rise to the 2011
28
                        Settlement, the Underlying Action, the facts giving rise to, and

     LEGAL\51874254\1                            3
         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 4 of 6




1        Witness’s
                                             Summary of Testimony
          Name*
2
                        alleged in, the Underlying Action. Mr. Grimm will also testify
3
                        about his settlement with Stem and the insureds in 2011 and 2019.
4
       Aaron Klass      Scottsdale’s claim counsel. Mr. Klass is expected to testify about
5
                        his investigation of Stem’s claim, his communications with Stem
6
                        and his compliance with insurance industry standards and
7
                        regulations, as well as the basis for Scottsdale’s coverage position.
8
       Gregory          Plaintiff in Underlying Action and former attorney for Stacey
9
       Klingsporn       Reineccius. Mr. Klingsporn will testify about the exchange of
10
                        demand letters with Stem, the facts giving rise to, and alleged in,
11
                        the Underlying Action. Mr. Klingsporn will testify about the 2010
12
                        dispute, the 2011 Arbitration and 2011 Settlement Agreement,
13
                        including all facts and documents giving rise to the 2011
14
                        Settlement, the Underlying Action, the facts giving rise to, and
15
                        alleged in, the Underlying Action. Mr. Klingsporn will also
16
                        testify about his settlement with Stem and the insureds in 2011
17
                        and 2019
18
       Wade             Former insurance broker for Stem. Mr. Pederson is expected to
19
       Pederson         testify about his communications with Stem concerning its
20
                        application for insurance submitted to Scottsdale and Stem’s
21
                        tender of the Delaware lawsuit to Scottsdale in 2014. Mr.
22
                        Pederson will testify that he assisted Stem with its application for
23
                        insurance, he learned of the 2010 Claim and advised Stem that
24
                        Scottsdale did not want to insure future litigation based upon
25
                        known circumstances. Mr. Pederson will testify that it is his
26
                        practice to advised insureds to disclose all potential prior claims
27
                        and demand letters to insurers like Scottsdale when applying for
28
                        insurance. Mr. Pederson will testify that on September 13, 2011,

     LEGAL\51874254\1                            4
         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 5 of 6




1        Witness’s
                                             Summary of Testimony
          Name*
2
                        Stem submitted its application for insurance to Scottsdale and in
3
                        response to Question IV. 1, Stem checked “No” denying that any
4
                        Insured was the subject of litigation, demand letters or
5
                        government inquiries in the last three years.
6
       Stacey           Founder and former CEO and board member of Stem. Mr.
7
       Reineccius       Reineccius will testify about the exchange of demand letters with
8
                        Stem, the facts giving rise to, and alleged in, the Underlying
9
                        Action. Mr. Reineccius will testify about the 2010 dispute, the
10
                        2011 Arbitration and 2011 Settlement Agreement, including all
11
                        facts and documents giving rise to the 2011 Settlement, the
12
                        Underlying Action, the facts giving rise to, and alleged in, the
13
                        Underlying Action. Mr. Reineccius will also testify about his
14
                        settlement with Stem and the insureds in 2011 and 2019.
15
       Brian            Former CEO of Stem. Mr. Thompson is expected to testify about
16
       Thompson         the 2010 dispute, the 2011 Arbitration and 2011 Settlement
17
                        Agreement, including all facts and documents giving rise to the
18
                        2011 Settlement, the Underlying Action.
19
       Paul Tomasi      Underwriter for Scottsdale. Mr. Tomasi will testify about
20
                        Scottsdale’s underwriting process, its underwriting policies and
21
                        the process undertaken to underwrite each of the policies
22
                        Scottsdale issued to Stem. Mr. Tomasi will testify that on
23
                        September 13, 2011, Stem submitted its application for insurance
24
                        to Scottsdale and in response to Question IV. 1, Stem checked
25
                        “No” denying that any Insured was the subject of litigation,
26
                        demand letters or government inquiries in the last three years. If
27
                        Stem had responded “Yes” to question IV.1. the rating system
28
                        would automatically decline the account and the underwriter on

     LEGAL\51874254\1                            5
         Case 3:20-cv-02950-CRB Document 46 Filed 04/22/21 Page 6 of 6




1        Witness’s
                                             Summary of Testimony
          Name*
2
                        Stem’s account in 2011 would have declined to issue the Policy
3
                        had she learned of the 2010 Dispute. If Scottsdale knew the true
4
                        facts, Scottsdale would have declined to issue the policy or may
5
                        have offered the policy under different terms and conditions and
6
                        premium, but Scottsdale would not have issued the policy under
7
                        the same terms, conditions and premium.
8
       Michael          Technical Director for Scottsdale. Mr. Zartman is expected to
9
       Zartman          testify about Scottsdale’s investigation of Stem’s claim, its
10
                        communications with Stem, Scottsdale’s compliance with
11
                        insurance industry standards and regulations, as well as the basis
12
                        for Scottsdale’s coverage position. Mr. Zartman will also testify
13
                        about Stem’s applications for insurance, and Scottsdale’s coverage
14
                        determination based upon Stem’s applications.
15
16
     DATED: April 22, 2021                  COZEN O’CONNOR
17
18
                                            By: /s/Valerie D. Rojas
19                                              Valerie D. Rojas
20                                              Angel Marti, III
                                                Attorneys for Defendant SCOTTSDALE
21                                              INSURANCE COMPANY
22
23
24
25
26
27
28


     LEGAL\51874254\1                            6
